               Case 20-10553-CSS              Doc 399-1        Filed 04/30/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 7

ART VAN FURNITURE, LLC, et al.,1                              Case No. 20-10553 (CSS)

                                   Debtors.                   Jointly Administered

                                                              Objection Deadline: May 20, 2020 at 4:00 p.m. (ET)
                                                              Hearing Date: May 27, 2020 at 11:00 .m. (ET)


  NOTICE OF APPLICATION OF ALFRED T. GIULIANO, CHAPTER 7 TRUSTEE,
PURSUANT TO BANKRUPTCY CODE SECTIONS 327(a) AND 328(a), BANKRUPTCY
    RULES 2014(a) AND 2016, AND LOCAL RULE 2014-1 FOR AUTHORITY TO
 EMPLOY AND RETAIN PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL
         TO CHAPTER 7 TRUSTEE, EFFECTIVE AS OF APRIL 7, 2020

To:      (a) the Office of the United States Trustee for the District of Delaware; (b) counsel to the
         Debtors; (c) counsel to the Debtors’ prepetition lenders; and (d) those persons who have
         requested notice pursuant to Bankruptcy Rule 2002.

                 PLEASE TAKE NOTICE that on April 30, 2020, Alfred T. Giuliano, chapter 7

trustee (the “Trustee”), to the estate of the above-captioned debtor (the “Debtor”), filed the

Application of Alfred T. Giuliano, Chapter 7 Trustee, Pursuant to Bankruptcy Code Sections

327(a) and 328(a), Bankruptcy Rules 2014(a) and 2016, and Local Rule 2014-1 for Authority to

Employ and Retain Pachulski Stang Ziehl & Jones LLP as Counsel to Chapter 7 Trustee,

Effective as of April 7, 2020 (the “Application”), with the United States Bankruptcy Court for the

District of Delaware, 824 Market Street, Wilmington, Delaware 19801 (the “Bankruptcy

Court”). A copy of the Application is attached hereto.



1
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings
I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art Van
Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors’
service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.


DOCS_DE:228462.1 05233/003
               Case 20-10553-CSS       Doc 399-1     Filed 04/30/20     Page 2 of 3




                 PLEASE TAKE FURTHER NOTICE that any response or objection to the

relief sought in the Application must be filed with the Bankruptcy Court on or before

May 20, 2020 at 4:00 p.m. prevailing Eastern Time.

                 PLEASE TAKE FURTHER NOTICE that at the same time, you must also

serve a copy of the response or objection upon: (i) (proposed) counsel to the Chapter 7 Trustee,

Pachulski Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor, P.O. Box 8705,

Wilmington, DE 19899-8705 (Courier 19801), Attn: Bradford J. Sandler

(bsandler@pszjlaw.com), Colin R. Robinson (crobinson@pszjlaw.com), and Peter J. Keane

(pkeane@pszjlaw.com); and (ii) the Office of the United States Trustee for the District of

Delaware: United States Trustee, J. Caleb Boggs Federal Building, 844 North King Street, Suite

2207, Lockbox #35, Wilmington, DE 19801 (Attn: Benjamin A. Hackman)

(benjamin.a.hackman@usdoj.gov).

                 PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF

REQUESTED IN THE APPLICATION WITHOUT FURTHER NOTICE OR HEARING.




                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




DOCS_DE:228462.1 05233/003                  2
               Case 20-10553-CSS   Doc 399-1   Filed 04/30/20    Page 3 of 3




                 PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE RELIEF SOUGHT IN THE APPLICATION WILL BE HELD ON MAY 27, 2020 AT

11:00 A.M. PREVAILING EASTERN TIME BEFORE THE HONORABLE

CHRISTOPHER S. SONTCHI, CHIEF UNITED STATES BANKRUPTCY JUDGE, AT THE

UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824

MARKET STREET, FIFTH FLOOR, COURTROOM NO. 6, WILMINGTON, DELAWARE

19801.

Dated: April 30, 2020               PACHULSKI STANG ZIEHL & JONES LLP

                                    /s/ Peter J. Keane
                                    Bradford J. Sandler (DE Bar No. 4142)
                                    Colin R. Robinson (DE Bar No. 5524)
                                    Peter J. Keane (DE Bar No. 5503)
                                    919 N. Market Street, 17th Floor
                                    P.O. Box 8705
                                    Wilmington, DE 19899 (Courier 19801)
                                    Telephone: (302) 652-4100
                                    Facsimile: (302) 652-4400
                                    Email:       bsandler@pszjlaw.com
                                                 crobinson@pszjlaw.com
                                                 pkeane@pszjlaw.com

                                    Proposed Counsel to Alfred T. Giuliano,
                                    Chapter 7 Trustee




DOCS_DE:228462.1 05233/003             3
